United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-2117
                                ___________

Hollis J. Larson,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Wendy Goodman; Scott Goodman;          *
Richard Spicer; Thomas Bibus;          * [UNPUBLISHED]
Kevin Mark; First Name Unknown         *
Tulle; Stephen Betcher; Yvonne         *
Black; Erin Kuester; Lori Swanson;     *
Tibor M. Gallo; William Hutton;        *
Brian Roussell; Pete Badker; Josh      *
Stehr; Thomas Wolner; Douglas          *
Bayley; County of Goodhue; D. Kull; *
Dean Albers,                           *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: October 3, 2011
                             Filed: October 11, 2011
                              ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
      Hollis J. Larson appeals the district court’s1 orders granting defendants’ Federal
Rule of Civil Procedure 12(b)(6) motions in his civil rights suit. Upon de novo
review, see McAdams v. McCord, 584 F.3d 1111, 1113 (8th Cir. 2009), we agree
with the district court’s well-reasoned analysis. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
                                          -2-